DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Todd Barrett on 6/7/2022
The application has been amended as follows: 
Claims 12, 19 and 20 are now cancelled.
Claims 1-11, 13-18 are allowed.
Claim 1, line 6, “strand at three or more distinct locations.” Was replaced by - - strand at three or more distinct locations; wherein a first location of the three or more distinct locations is spaced a first distance from a second location of the three or more distinct locations, and a third location of the three or more distinct locations is spaced a second distance from the second location, and further wherein the first distance and the second distance are equal distances. - - 
Claim 15, line 7, “(UHMWPE) fibers.” Was replaced by - - (UHMWPE) fibers; wherein the second flexible suture strand passes through the core of the first flexible suture strand to establish a suture through suture configuration at the three or more distinct locations. - - 


The following is an examiner’s statement of reasons for allowance: Claim 1 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a surgical system comprises a suture-based anchor received against an outer surface of an inserter, wherein the suture-based anchor includes a unitary first flexible suture strand and a separate second flexible suture strand that passes through an internal portion of the first flexible suture strand at three or more distinct locations; wherein a first location of the three or more distinct locations is spaced a first distance from a second location of the three or more distinct locations, and a third location of the three or more distinct locations is spaced a second distance from the second location, and further wherein the first distance and the second distance are equal distances.
Claim 15 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a surgical system comprises a suture-based anchor that includes a unitary first flexible suture strand and a separate second flexible suture strand passed through a core of the first flexible suture strand at three or more distinct locations, wherein the first flexible suture strand includes polyester fibers, wherein the second flexible suture strand includes ultrahigh molecular weight polyethylene (UHMWPE) fibers; wherein the second flexible suture strand passes through the core of the first flexible suture strand to establish a suture through suture configuration at the three or more distinct locations.
Further, the closest prior art: Kaiser et al (U.S 2011/0098727), fail to teach or render obvious a surgical system that discloses an identical invention in as great detail with the elements arranged as recited in the amended claim 1.  For-example, Kaiser et al teach a surgical system as best seen in figures 16, 21 that comprises an inserter 354 a, a suture based anchor 300/300a, see paragraph 59, received against an outer surface of the inserter.  There is, however no references or combination of references that discloses wherein the suture-based anchor includes a unitary first flexible suture strand and a separate second flexible suture strand that passes through an internal portion of the first flexible suture strand at three or more distinct locations; wherein a first location of the three or more distinct locations is spaced a first distance from a second location of the three or more distinct locations, and a third location of the three or more distinct locations is spaced a second distance from the second location, and further wherein the first distance and the second distance are equal distances.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771